CaMPbbll, J.
Pood was garnished as holding property belonging to Ward, under the provisions of the garnishee act, which allow persons holding property by assignment in fraud of creditors to be treated as garnishees.
Ward, who was county treasurer of Marquette county, discovering a deficiency in his accounts to the amount of about $18,000, for which he was personally liable, turned over considerable property to Pood, who was a surety on his official bond. The transfers were absolute in form, and no written declaration of trust or defeasance was made, but it was understood to be a transfer to secure Ward’s liability, and to enable Pood to provide for his own liability as Ward’s surety.
The court below found there was no fraud in fact, and that the consideration was sufficient to uphold the conveyance. In this we can see no legal error. Ward was equitably bound to provide for this deficit, and to do so in such a way as to enable his sureties to be saved from difficulty. They were absolutely bound to the county, and it was right that property should be placed in their hands which they could convert and use to pay the debt. Where there is any considera*142■tion. of a valuable nature for a conveyance, its sufficiency in point of fact may be evidence on tbe question of honest intent, but an excess of value over the amount of consideration cannot be conclusive evidence of fraud, which must be found as a fact before the conveyance can be invalidated. There was, in our opinion, abundant evidence of good faith .in this transaction, and the finding was warranted by the testimony.
Under the statute of frauds no trust whatever was made to result in this case, and the questions applicable to trusts .are foreign to the issue, which was one of fraud or good faith.
Ve think there is no reason for disturbing the judgment, which must be affirmed with costs.
The other Justices concurred.